DETAILED ACTION
This action is in response to the amendment filed July 21, 2022.  Claim 1 has been cancelled.  Claims 3-11 remain pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 3-11 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or render obvious an electromagnetic clutch comprising the specified rubber member arranged together with the remainder of the recited structure in the manner specified in independent claim 3, in particular wherein “the rubber member includes a thick portion continuously in contact with the inner hub and the outer plate from a state where the magnetic attraction force is not generated between the actuator and the armature to a state where the actuator and the armature come into contact with each other, and-2-Application No. 17/071,051 a thin portion defining a clearance with the inner hub or the outer plate in a state where the magnetic attraction force is not generated between the actuator and the armature, the thin portion being configured such that the clearance disappears while the actuator and the armature approach each other.”
Claims 4-6 depend from claim 3.
The prior art does not disclose or render obvious an electromagnetic clutch comprising the specified rubber member arranged together with the remainder of the recited structure in the manner specified in independent claim 7, in particular wherein “in a cross section parallel to the rotation axis, the rubber member has a trapezoidal shape whose one side facing the inner hub or the outer plate is longer than an opposite side in a state where the magnetic attraction force is not generated between the actuator and the armature.”
The prior art does not disclose or render obvious an electromagnetic clutch comprising the specified rubber member arranged together with the remainder of the recited structure in the manner specified in independent claim 8, in particular wherein “-4-Application No. 17/071,051in a cross section parallel to the rotation axis, the rubber member has an inclined side inclined in a predetermined direction away from the inner hub or the outer plate from a part in contact with the inner hub or the outer plate in a state where the magnetic attraction force is not generated between the actuator and the armature, and a maximum distance from the inclined side to the inner hub or the outer plate is greater than a distance between the actuator and the armature.”
The prior art does not disclose or render obvious an electromagnetic clutch comprising the specified flange portion arranged together with the remainder of the recited structure in the manner specified in independent claim 9, in particular “a flange portion having an annular shape and protruding radially outward from a gap between the actuator and the armature to cover the gap between the actuator and the armature.”
The prior art does not disclose or render obvious an electromagnetic clutch comprising the specified rubber member arranged together with the remainder of the recited structure in the manner specified in independent claim 10, in particular wherein the rubber member “a sealing portion protruding from the thin portion to contact the inner hub or the outer plate so as to limit water from entering an inside from an outside through the clearance.”
The prior art does not disclose or render obvious an electromagnetic clutch comprising the specified flange portion arranged together with the remainder of the recited structure in the manner specified in independent claim 11, in particular “a flange portion having an annular shape and protruding radially outward from a gap between the armature and the outer plate to cover the gap between the actuator and the armature.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M. LORENCE whose telephone number is 571-272-7094. The examiner can normally be reached Tuesday-Thursday from 11:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W. Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD M LORENCE/Primary Examiner, Art Unit 3656